In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 15‐2440 & 15‐2682 
LIGHTSPEED MEDIA CORPORATION, 
                                                            Plaintiff, 

                                 v. 

ANTHONY SMITH, et al., 
                                    Defendants‐Appellees, 
                                                          
Appeals of JOHN STEELE and PAUL HANSMEIER, 
                                             Appellants.  
                     ____________________ 

        Appeals from the United States District Court for the 
                     Southern District of Illinois. 
       No. 3:12‐cv‐889‐DRH‐SCW — David R. Herndon, Judge. 
                     ____________________ 

     ARGUED FEBRUARY 18, 2016 — DECIDED JULY 19, 2016 
                 ____________________ 

   Before WOOD,  Chief Judge, and KANNE and SYKES, Circuit 
Judges. 
   WOOD,  Chief  Judge. When last we considered  John Steele 
and  Paul  Hansmeier’s  challenges  to  contempt  sanctions  im‐
posed on them, we gave them some friendly advice: stop dig‐
ging. See Lightspeed Media Corp. v. Smith, 761 F.3d 699 (7th Cir. 
2                                       Nos. 15‐2440 & 15‐2682 

2014) (Lightspeed I). Apparently they did not realize that we 
meant what we said. Hoping to avoid paying additional sanc‐
tions, they dissembled to the district court and engaged in dis‐
covery shenanigans. Anthony Smith, a defendant in the un‐
derlying litigation, found out what was going on and moved 
for yet more contempt and discovery sanctions against Steele, 
Hansmeier,  and  Paul  Duffy.  (We  occasionally  refer  to  them 
collectively as the Attorneys.) Although the district court ini‐
tially denied his request, it granted Smith the requested sanc‐
tions on a motion for reconsideration. Duffy is now deceased 
and  so  beyond  our  jurisdiction.  Hansmeier  and  Steele  have 
appealed, arguing that the district court erred in (1) revisiting 
its initial ruling on Smith’s motion; (2) finding the Attorneys 
in contempt; and (3) sanctioning the attorneys for discovery 
misconduct.  With  regard  to  Steele,  we  affirm  the  district 
court’s discovery  sanction  and vacate its contempt sanction. 
We dismiss Hansmeier’s appeal.  
                                I 
    For present purposes, only a précis of this case’s origin is 
necessary. (A detailed account may be found in Lightspeed I.) 
Hansmeier, Steele, and Duffy were the members of a shifting 
and overlapping set of law firms and business entities that a 
district court dubbed a “porno‐trolling collective.” Ingenuity 
13  LLC  v.  John  Doe,  No.  2:12‐CV‐8333‐ODW  (JCx),  2013  WL 
1898633, at *1 (C.D. Cal. May 6, 2013). On behalf of Lightspeed 
Media,  a  company  that  operates  websites  purveying  online 
pornography, the Attorneys sued a John Doe defendant in Il‐
linois state court under the Computer Fraud and Abuse Act, 
18 U.S.C. § 1030, and state law. Lightspeed I, 761 F.3d at 702. 
They then served ex parte subpoenas on several Internet ser‐
vice providers (ISPs), demanding that the ISPs hand over the 
Nos. 15‐2440 & 15‐2682                                          3

personally  identifiable  information  of  more  than  6,600  “co‐
conspirators” who, Lightspeed alleged, had violated the Act. 
This suit was only one among many similar actions that the 
Attorneys filed in courts around the United States. They evi‐
dently hoped to extract quick settlements from individual us‐
ers  whose  personal  information  was  revealed;  few  defend‐
ants, they believed, would be willing to litigate their pornog‐
raphy consumption in open court.  
   But they overlooked a key vulnerability in their strategy: 
the need for information held by ISPs. It turned out that the 
ISPs were not willing to cooperate; to the contrary, in our case, 
the ISPs filed motions to quash the subpoenas and sought a 
protective order. The Illinois courts refused to compel compli‐
ance, after which the ISPs removed the case to the U.S. District 
Court for the Southern District of Illinois. Id. at 702–03. 
    At that point, things started to unravel for our heroes. A 
court in the Central District of California imposed sanctions 
on them in a similar case. Id. at 703. Perhaps seeing the hand‐
writing on the wall, the Attorneys began voluntarily dismiss‐
ing cases across the country, including this one. Id. Shortly af‐
ter the district court granted Lightspeed’s motion for volun‐
tary dismissal, Smith filed a motion for attorney’s fees under 
28 U.S.C. § 1927 and Federal Rule of Civil Procedure 54(d)(2). 
Id. at 703–04. On November 23, 2013, the district court found 
that  the  Lightspeed  lawsuit  was  frivolous,  baseless,  and 
“smacked  of  bullying  pretense,”  and  imposed  sanctions  of 
$261,025.11, jointly and severally, against Hansmeier, Steele, 
and Duffy.  
   These are the third and fourth appeals arising out of that 
order. After the three failed to pay their sanctions, defendants 
4                                          Nos. 15‐2440 & 15‐2682 

Comcast, AT&T, and Smith moved for contempt. The Attor‐
neys  repeatedly  asserted  that  they  had  no  money  or  assets 
with  which  to  satisfy  the  sanctions  order.  The  district  court 
scheduled a show‐cause hearing for February 13, 2014. 
    Doubting  the  Attorneys’  claims  of  insolvency,  Smith  is‐
sued third‐party subpoenas to 12 of the Attorneys’ financial 
institutions  on  January  16,  2014.  He  also  served  each  of  the 
three with interrogatories and requests for production. Deny‐
ing receipt, they did not comply. On January 30, each attorney 
moved  to  quash  Smith’s  subpoenas  to  his  financial  institu‐
tions.  That  same  day,  Steele  faxed  a  copy  of  the  motion  to 
quash to JPMorgan, but without revealing in what court it had 
been filed or whether it had been granted. When JPMorgan 
requested a court‐stamped copy, Steele did not reply. 
     At the hearing on February 13, 2014, the Attorneys insisted 
that  they  could  not  pay  the  sanctions.  The  district  court  or‐
dered them to produce financial statements prepared by cer‐
tified  public  accountants;  they  did  so,  submitting  the  state‐
ments  in  camera.  On  February  19,  the  district  court  denied 
Steele’s  January  30  motion  to  quash  Smith’s  subpoenas.  On 
March 3, JPMorgan again requested a court‐stamped copy of 
the motion to quash. Duffy sent it, but failed to disclose that 
the motion had been denied. 
    On March 20, 2014, Smith filed a renewed motion for con‐
tempt based on the Attorneys’ financial statements, their rep‐
resentations to the court, and discovery interference with re‐
gard to JPMorgan. The district court held all three attorneys 
in contempt on March 24, 2014, and ordered them to pay the 
defendants $26,102.58, an amount equal to ten percent of the 
original  sanctions  award.  That  day,  Smith  issued  eight  new 
third‐party subpoenas to the Attorneys’ financial institutions.  
Nos. 15‐2440 & 15‐2682                                             5

   On April 4, 2014, the district court stayed the contempt or‐
der  pending  the  Attorneys’  appeal.  On  April  11,  Steele  told 
Smith’s  counsel  that  he  had  informed  the  subpoenaed  third 
parties that “the action ha[d] been stayed and the subpoenas 
must be withdrawn.” This was untrue: the stay order did not 
apply  to  the  subpoenas.  That  fact,  however,  did  not  stop 
Steele on April 16 from faxing a copy of the stay order to Sa‐
badell  United  Bank  and  stating  that  the  matter  was  stayed. 
Two days later, Smith moved for sanctions against Duffy and 
Steele for obstructing discovery. 
    On  April  21,  2014,  Hansmeier  moved  to  quash  Smith’s 
March 24 subpoenas. The Attorneys’ third‐party financial in‐
stitutions continued to withhold production. On July 31, 2014, 
we  decided  Lightspeed  I,  upholding  the  sanctions  and  con‐
tempt orders against Hansmeier, Duffy, and Steele. 
    On October 20, 2014, the district court denied Hansmeier’s 
April 21 motion to quash. On November 12, 2014, the court 
held a hearing on Smith’s motions for renewed contempt and 
discovery sanctions. It denied them on November 18. In the 
interim, Smith received Sabadell’s response to his March 2014 
subpoena. It revealed that over the course of January and Feb‐
ruary 2014—just before and after the show‐cause hearing at 
which he had claimed to be insolvent—Steele had withdrawn 
$355,627.83 from a Sabadell account he shared with his wife. 
Smith  filed  a  motion  for  reconsideration  on  December  15, 
2014, pointing to this new evidence justifying sanctions.  
   In February 2015, Smith received TCF Bank’s documents, 
which included evidence that Hansmeier had control over an 
entity named Monyet LLC, and records of transfers related to 
Monyet’s Scottrade account. The records showed that Hans‐
meier had transferred $316,250.00 out of the Monyet account 
6                                          Nos. 15‐2440 & 15‐2682 

between  the  time  when  fees  were  itemized  and  the  show‐
cause hearing. This amount was far more than the sanctions 
owed under the district court’s order—the same sanctions that 
Hansmeier had claimed he could not pay.  
    On June 5, 2015, the district court granted Smith’s motion 
for reconsideration, awarding Smith (1) reasonable discovery 
costs and (2) contempt sanctions of $65,263.00. It ordered the 
contempt  sanctions  paid  by  July  15,  2015.  On  July  2,  Smith 
itemized $94,343.51 in discovery costs. The court ordered that 
the  latter  costs  be  apportioned  equally  between  Steele  and 
Duffy. The Attorneys filed their notice of appeal from the dis‐
covery sanctions on July 6; they filed their notice of appeal of 
the contempt sanction on August 6.  
    There  have  been  several  significant  developments  since 
Hansmeier and Steele filed their notices of appeal. On July 13, 
2015, Hansmeier filed for bankruptcy in Minnesota. The dis‐
trict  court  had  ordered  Steele  and  Duffy  to  pay  discovery 
costs  before  August  10,  2015.  On  the  appointed  day,  Steele 
wired  $47,171.75  (his  half  of  discovery  sanction)  and 
$65,000.00 (all but $263 of the contempt sanction) to the dis‐
trict  court.  Duffy’s  portion  never  arrived;  he  died  that  very 
day. On December 3, 2015, Hansmeier’s bankruptcy was con‐
verted to Chapter 7. 
                                  II 
    The district court’s decisions in this case are all reviewed 
for abuse of discretion. See Miller v. Safeco Ins. Co. of Am., 683 
F.3d 805, 813 (7th Cir. 2012) (motion to reconsider under Rule 
59(e)); Blockowicz v. Williams, 630 F.3d 563, 567 (7th Cir. 2010) 
(contempt);  Greviskes  v.  Universities  Research  Ass’n,  Inc.,  417 
F.3d 752, 760 (7th Cir. 2005) (discovery sanctions). As usual, 
Nos. 15‐2440 & 15‐2682                                                7

legal conclusions are reviewed de novo, and factual findings 
for clear error. Blockowicz, 630 F.3d at 567.  
                                   A 
    Before we begin our analysis of the Attorneys’ appeal, we 
must iron out an additional wrinkle. As we just noted, Hans‐
meier’s bankruptcy is now proceeding under Chapter 7. “In 
liquidation proceedings, only the trustee has standing to pros‐
ecute or defend a claim belonging to the estate.” Cable v. Ivy 
Tech State Coll., 200 F.3d 467, 472 (7th Cir. 1999), overruled on 
other  grounds  by  Hill  v.  Tangherlini,  724  F.3d  965  (7th  Cir. 
2013).  Hansmeier  therefore  is  not  authorized  to  pursue  this 
appeal, and so we dismiss it with regard to him. No such com‐
plication affects Steele’s appeal, to which we now turn.  
                                   B 
    Steele  argues  that  the  district  court  abused  its  discretion 
by granting Smith’s motion to reconsider. During the course 
of litigation, however, district courts need no special authority 
to revisit their rulings; indeed, the purpose of contemporane‐
ous objection rules is to allow them to fix problems promptly, 
thereby avoiding wasteful appeals. If there was no final judg‐
ment, the court needed no special authority to reconsider its 
earlier decision. Sanctions against nonparties, however, are fi‐
nal  enough  to  be  appealable  immediately.  See  U.S.  Catholic 
Conf. v. Abortion Rights Mobilization, Inc., 487 U.S. 72, 76 (1988). 
That  is  a  good  description  of  the  district  court’s  decision  in 
this case. We therefore assume, generously to the Attorneys, 
that reconsideration was possible only insofar as Federal Rule 
of Civil Procedure 59(e) permits. That rule requires the mo‐
vant to “demonstrate a manifest error of law or fact or present 
8                                             Nos. 15‐2440 & 15‐2682 

newly discovered evidence.” Boyd v. Tornier, Inc., 656 F.3d 487, 
492 (7th Cir. 2011).  
    After failing to persuade the district court to impose dis‐
covery  sanctions,  Smith  presented  newly  discovered  docu‐
ments about Steele and Duffy’s misleading communications 
with  JPMorgan  and  Sabadell.  As  we  noted  before,  some  of 
those  documents  showed  that  Steele  had  withdrawn  more 
than $300,000 in funds from his Sabadell account in the period 
immediately  before  and  after  the  show‐cause  hearing.  The 
district court evaluated these documents in light of other evi‐
dence that Steele had lied when he said that he could not pay 
the sanctions order.  
    Steele  offers  only  the  weak  argument  that  Smith  should 
have obtained and submitted this  evidence earlier, and  that 
Smith’s lack of diligence should cut off this line of inquiry. See 
Caisse  Nationale  de  Credit  Agricole  v.  CBI  Indus.,  Inc.,  90  F.3d 
1264, 1269 (7th Cir. 1996) (quoting Engelhard Indus., Inc. v. Re‐
search  Instrumental  Corp., 324  F.2d  347,  352  (9th  Cir.  1963)). 
This  approach  has  little  but  chutzpah—a  quality  that  Steele 
and his compatriots have long demonstrated—going for it. To 
begin  with,  it  was  Steele  and  Hansmeier’s  actions  that  pre‐
vented Smith from obtaining the necessary evidence in time 
for the November 12, 2014 hearing. (Indeed, Steele and Hans‐
meier maintained at the hearing that Smith should receive no 
further discovery because he already had all the relevant doc‐
uments  in  his  possession.)  Steele’s  misrepresentations  and 
Hansmeier’s motion to quash delayed Sabadell’s production 
regarding Steele’s finances until November 17, 2014. The dis‐
trict  court  denied  Smith’s  motion  the  next  day.  Meanwhile, 
Smith  first  sought  discovery  regarding  Monyet  from  TCF 
Nos. 15‐2440 & 15‐2682                                               9

Bank on March 24, 2014. Because of Hansmeier’s second mo‐
tion to quash and initially incomplete production, Smith was 
unable to obtain it until February 2015.  
    Steele nonetheless says that Smith should have found the 
relevant  documents  earlier  because  Monyet’s  existence  was 
“public record” in 2010, and the relevant documents were at‐
tached  as  exhibits  to  a  debtor’s  exam  in  a  Minnesota  bank‐
ruptcy case in June and July 2014. The fact that Monyet’s ex‐
istence was public record is of little import: Smith had no rea‐
son  to  know  of  its  existence,  let  alone  any  way  to  know  of 
Hansmeier’s  control  of  the  company  or  the  transfers  Hans‐
meier made from its Scottrade account. Moreover, Smith was 
not  a  party  to  the  Minnesota  bankruptcy  case.  The  district 
court did not abuse its discretion in granting Smith’s motion 
to reconsider.  
                                  C 
   The district court found that Duffy and Steele obstructed 
discovery through their communications with JPMorgan and 
Sabadell. Steele contends that he did not engage in discovery 
misconduct, and in the alternative, that the amount of the dis‐
covery sanction is excessive and unjustified.  
                                  1 
    As we noted earlier, in January 2014 Smith issued third‐
party  subpoenas  to  the  Attorneys’  financial  institutions;  he 
also served interrogatories and requests for production on the 
Attorneys themselves. None of the recipients complied, and 
on January 30, the Attorneys moved to quash the subpoenas. 
Steele  faxed  that  motion  to  JPMorgan  without  a  file‐stamp. 
His fax not only implied that the matter was stayed, but it also 
10                                          Nos. 15‐2440 & 15‐2682 

made  it  nearly  impossible  for  JPMorgan  to  check  the  case, 
date, or even court in order to learn the fate of the motion.  
    On  February  3,  2014,  JPMorgan  requested  a  court‐
stamped copy of the motion to quash. Although the district 
court denied Steele’s motion to quash on February 19, Steele 
did  not  notify  JPMorgan  of  this  development.  On  March  3, 
JPMorgan again requested a court‐stamped copy of the mo‐
tion to quash. Duffy complied literally by sending JPMorgan 
a court‐stamped copy of the motion, but he too did not bother 
to disclose that the motion had been denied. The district court 
found  that,  through  this  behavior,  Steele  had  intentionally 
misled  JPMorgan  about  its  production  obligations.  The  evi‐
dence supports this finding.  
    The district court also found that Steele obstructed discov‐
ery on April 16, 2014, when he sent Sabadell a copy of an or‐
der staying the original contempt sanctions pending appeal. 
This submission, combined with the accompanying cover let‐
ter, gave the impression that Sabadell should not comply with 
Smith’s subpoenas. What Steele failed to note was that the stay 
applied  only  to  the  original  sanctions,  not  discovery.  This 
communication’s  only  conceivable  purpose  was  to  mislead 
Sabadell  as  to  its  obligation  to  comply  with  the  subpoenas. 
The  district  court  acted  well  within  its  discretion  in  finding 
that Steele obstructed discovery on this occasion.  
                                   2 
    Steele complains that the amount of the discovery sanction 
is “grossly excessive.” He argues that the costs for work be‐
fore  his  January  30  communication  to  JPMorgan  cannot  be 
justified, as they were not tied to his obstructive conduct. The 
Nos. 15‐2440 & 15‐2682                                            11

district court explained its conclusion to the contrary by not‐
ing that “[t]hese expenses were incurred as a direct result of 
Lightspeed’s counsel’s refusal to pay the original sanctions or‐
der and false assertions of insolvency related thereto. Steele 
and Duffy used a variety of measures to obstruct the January 
2014  discovery  efforts  (and  the  March  2014  discovery  ef‐
forts).”  
     Section 1927 “provides only for excess costs caused by the 
plaintiffs’ attorneys’ vexatious behavior and consequent mul‐
tiplication of the proceedings, and not for the total costs of the 
litigation.” Roadway Express, Inc. v. Piper, 447 U.S. 752, 756 n.3 
(1980) (quoting Monk v. Roadway Express, Inc., 599 F.2d 1378, 
1383 (5th Cir. 1979) (emphasis in original)). But sanctions are 
reviewed “not in isolation but in light of ‘the entire procedural 
history of the case.’” e360 Insight, Inc. v. Spamhaus Project, 658 
F.3d 637, 643 (7th Cir. 2011) (quoting Long v. Steepro, 213 F.3d 
983, 986 (7th Cir. 2000)). Courts “weigh not only the straw that 
finally broke the camel’s back, but all the straws that the re‐
calcitrant  party piled  on over  the  course of  the  lawsuit.”  Id. 
Likewise,  Rule  37(a)  sanctions  “should  encompass  all  ex‐
penses,  whenever  incurred,  that  would  not  have  been  sus‐
tained had the opponent conducted itself properly.” Tamari v. 
Bache & Co. (Lebanon) S.A.L., 729 F.2d 469, 475 (7th Cir. 1984) 
(quoting Aerwey Labs., Inc. v. Arco Polymers, Inc., 90 F.R.D. 563, 
565–66 (N.D. Ill. 1981)). 
    As a result, both the district court and we are entitled to 
evaluate  Steele’s  entire  pattern  of  vexatious  and  obstructive 
conduct. Viewed in this light, the sanctions amount is easy to 
justify. The district court granted the defendants’ motion for 
sanctions on October 30, 2014. By November 13, 2014, the dis‐
12                                        Nos. 15‐2440 & 15‐2682 

trict court had denied the Attorneys’ motion for reconsidera‐
tion, Smith had submitted his itemized fees, and the court had 
forecast that the remaining defendants’ costs would be “a cou‐
ple  of  hundred  thousand  bucks  each.”  The  Attorneys  were 
aware of the general amount of sanctions, and no later than 
November  22,  2013,  when  the  last  defendant  submitted  its 
costs, they knew the full amount of the sanctions. The district 
court entered its order formally imposing $261,025.11 in sanc‐
tions on November 27, 2013.  
    This was the very time when Steele and Hansmeier were 
emptying accounts they controlled of sums vastly in excess of 
the  sanctions  they  owed.  This  was  obviously  egregious  be‐
havior, and a flat violation of the district court’s order. Their 
actions necessitated Smith’s litigation over their ability to pay 
the  sanctions.  Smith’s  compensable  expenses  reasonably 
reached back to his first round of third‐party subpoenas, is‐
sued on January 16, 2014, as the district court found. 
                                 D 
     Steele argues that the contempt sanction the district court 
levied against him was actually criminal, rather than civil, in 
nature. Based on that premise, he contends that the court’s use 
of the rules for civil contempt violated the due process clause 
of  the  Fifth  Amendment.  Given  the  criminal  nature  of  the 
sanction, it should instead in his view have followed the pro‐
cedures  outlined  in  Federal  Rule  of  Criminal  Procedure  42. 
And  the  procedures  do  differ  in  significant  ways:  civil  con‐
tempt may be imposed if proven by clear and convincing ev‐
idence,  and  without  the  full  criminal  procedural  process, 
United States v. Dowell, 257 F.3d 694, 699 (7th Cir. 2001), while 
criminal contempt may be imposed only after the subject of 
the contempt proceeding has “been afforded the protections 
Nos. 15‐2440 & 15‐2682                                             13

that the Constitution requires of such criminal proceedings,” 
Hicks ex rel. Feiock v. Feiock, 485 U.S. 624, 632 (1988); Int’l Union, 
United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 826 (1994).  
     In determining whether contempt is civil or criminal, “the 
critical features are the substance of the proceeding and the 
character of the relief that the proceeding will afford.” Hicks, 
485 U.S. at 631. Civil contempt relief is either coercive or re‐
medial. Dowell, 257 F.3d at 699. It is “designed either to com‐
pel the contemnor into compliance with an existing court or‐
der or to compensate the complainant for losses sustained as 
a  result  of  the  contumacy.”  Id.  Criminal  contempt  sanctions 
are punitive: they are meant “to vindicate the authority of the 
court.”  Id.  (quoting Gompers  v.  Bucks  Stove  &  Range  Co., 221 
U.S. 418, 441 (1911)).  
    A contempt fine is generally “remedial when it is paid to 
the complainant, and punitive when it is paid to the court.” 
Hicks, 485 U.S. at 632. The recipient of the fine is not, however, 
the sole determinant of whether the contempt is civil or crim‐
inal. Rather, the distinction depends on something more fun‐
damental: what the relief is meant to achieve. Because condi‐
tional penalties are “specifically designed to compel the doing 
of some act,” they are coercive and therefore qualify as civil 
contempt.  Id.  at  633.  Similarly,  “[a]  monetary  penalty  for  a 
wrong  committed  in  federal  court  is  civil  in  nature[]  if  the 
payment is designed to compensate for harm done.” Dowell, 
257 F.3d at 699 (quoting In re Maurice, 73 F.3d 124, 127–28 (7th 
Cir. 1995)). But contempt is criminal “if its purpose is to pun‐
ish the contemnor, vindicate the court’s authority, or deter fu‐
ture  conduct.”  Id.  A  “flat,  unconditional  fine”  that  is  not 
meant to compensate for actual harm is a sanction for criminal 
contempt. Hicks, 485 U.S. at 633. 
14                                         Nos. 15‐2440 & 15‐2682 

     Examining the nature of Steele’s fine and its justification, 
we are convinced that it falls on the criminal side of the line. 
It was an unconditional fine that did not reflect actual costs 
caused by the attorneys’ conduct. The district court justified 
the  fine  of  $65,263.00  solely  by  reference  to  the  attorneys’ 
“contemptuous statements in court.” This number, the court 
commented,  was  “twenty‐five  percent  of  Judge  Murphy’s 
original sanction.” It added that a “pattern is purposefully de‐
veloping whereby the contemnors could find their way back 
to  the  full  sanction  …  for  their  original  wrongdoing  if  they 
continue their misdeeds before this Court.” This justification 
most naturally supports a fine meant to vindicate the author‐
ity of the court and deter future misconduct, not an award de‐
signed to be compensatory or coercive.  
   It is also telling that the amount of the fine was not con‐
nected  to  any  cost  imposed  on  either  Smith  or  the  district 
court. The court meant instead to punish past behavior and to 
deter future contemptuous conduct. Nor was the fine tied to 
any  specific  future  action.  While  Lightspeed  I  found  a  fine 
quantified without reference to billing statements to be a civil 
contempt, the fine there “corresponded to attorneys’ fees and 
costs  incurred  by defendants during the course of litigating 
the  contempt  motion.”  761  F.3d  at  712.  That  is  not  the  case 
here: the district court said nothing about Smith’s costs. It had 
taken care of the costs attributable to the separate discovery 
sanctions in a separate part of its order.  
     Smith points us to Ingenuity13 LLC v. Doe, Nos. 13‐55859 et 
al., 2016 WL 3212176, at *3 (9th Cir. June 10, 2016) (nonprece‐
dential),  in  which  the  Ninth  Circuit  held  that  a  sanction  la‐
beled  a  “punitive  multiplier”—as  luck  would  have  it,  also 
against  Hansmeier,  Duffy,  and  Steele—could  nonetheless 
Nos. 15‐2440 & 15‐2682                                          15

qualify as a civil contempt. In addition to being nonpreceden‐
tial, that decision is inapposite. Like the sanction in this case, 
the sanction in Ingenuity13 was quantified with reference to 
the amount of a previous sanction. Unlike this case, however, 
the Ingenuity13 sanction was “remedial[] and for the benefit 
of the complainant,” and “did not vindicate the authority of 
the  court  but  instead  ‘compensate[d]  [the  defendants]  for 
losses sustained.’” Id. (quoting Bagwell, 512 U.S. at 829). (Spe‐
cifically, the amount was meant to cover the cost of defending 
the anticipated appeal. Ingenuity 13, 2013 WL  1898633, at *5 
n.5.) Here, although the district court ordered the Attorneys 
to pay the contempt sanction to Smith, we can detect no loss 
for which it meant to compensate him.  
    This is enough to show that we must vacate the existing 
contempt  order  and  remand  for  further  proceedings.  We 
make no comment on what type of contempt Smith may wish 
to seek, whether the court might re‐consider the possibility of 
civil contempt, or whether criminal contempt could be justi‐
fied once the proper procedures are followed. We are confi‐
dent that the district court will take a fresh look at these ques‐
tions in light of this opinion.  
                                III 
    Hansmeier is in Chapter 7 bankruptcy and has no stand‐
ing to appeal the sanctions against him. His appeal is there‐
fore  DISMISSED.  Because  the  contempt  sanction  imposed 
against Steele was a criminal contempt imposed without the 
process required by the Fifth Amendment to the U.S. Consti‐
tution, it is VACATED. Finally, the district court acted within its 
discretion by imposing the discovery sanction against Steele, 
and so that part of its order is therefore AFFIRMED. 
16                                     Nos. 15‐2440 & 15‐2682 

   Lastly, we have before us Smith’s Motion for Damages, At‐
torneys’ Fees and Costs Pursuant to Federal Rule of Appellate 
Procedure 38 and 28 U.S.C. § 1927. In light of the fact that we 
are remanding the contempt portion of the district court’s or‐
der, we DENY this motion. Each party will bear its own costs 
on appeal.